Citation Nr: 0836298	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-06 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from October 1974 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that 
denied service connection for a left knee disability, to 
include as secondary to a service-connected right knee 
disability.  


FINDING OF FACT

The veteran's current left knee disability began many years 
after service, was not caused by any incident of service, and 
was not caused by or permanently worsened by his service-
connected right knee disability.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service, and is not 
proximately due to or the result of a service-connected right 
knee disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2003, a rating 
decision in March 2004, a statement of the case in March 
2005, and correspondence in April 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a June 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  




Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran is service-connected for a right knee disability 
(traumatic arthritis, status post meniscectomy).  He is also 
service-connected for hearing loss of the left ear and for 
tinnitus.  He contends that he has a left knee disability 
that is related to service, or, more specifically, that is 
related to his service-connected right knee disability.  

The veteran's service medical records do not show complaints, 
findings, or diagnoses of a left knee disability.  
Evaluations of the veteran during that time make no reference 
to any left knee problems.  The service medical records do 
show treatment for right knee problems.  

There is no evidence of a left knee disability, to include 
arthritis, in the year after the veteran's period of service, 
or for many years later.  The first post-service evidence of 
record any possible left knee disability is in January 2003, 
decades after the veteran's period of service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

A January 2003 VA orthopedic examination report essentially 
referred to the veteran's right knee disability.  The 
examiner noted that X-rays of the knees showed degenerative 
changes.  The diagnosis was traumatic arthritis of the right 
knee.  

A May 2003 VA treatment entry noted that the veteran was 
referred for increasing pain in his right knee and the 
starting of some pains in the left knee.  He reported that he 
underwent a medial meniscectomy of the right knee in 1974 and 
that his knee hurt mostly on the medial side and that it 
would tend to give away occasionally.  He indicated that 
there was no locking.  The veteran reported that he was 
developing some mild pain anterior and medially in the left 
knee.  The diagnoses were status post right medial 
meniscectomy and early degenerative joint disease, right 
knee.  A left knee disability was not diagnosed at that time.  

A July 2003 VA treatment entry noted that the veteran was 
seen with a hinged knee brace on the right knee.  The 
examiner reported that they presently had X-rays of the 
veteran's left knee that showed some slight narrowing of the 
medial compartment joint space, but not quite so much as in 
the right knee where he had a medial meniscectomy in 1974.  
No diagnoses were provided at that time.  

A March 2004 VA orthopedic examination report indicated that 
the veteran's claims file was not available.  It was noted 
that he entered the Army in October 1974 and that he was 
released in May 1980.  It was also reported that the veteran 
underwent an examination in June 2003 with a final diagnosis 
of traumatic arthritis of the right knee.  The veteran stated 
that he had no history of a direct injury to the left knee.  
He reported that because he was having more pressure over the 
left knee during walking, he started having pain in the left 
knee joint.  He also stated that the pain in his left knee 
was constant and was aggravated with walking and standing.  
He indicated that he worked in a post office and that he had 
to stand up most of the time and do some walking and lifting 
as well.  The veteran reported that such activities were 
causing more stress to his knee joints and that he had 
difficulty performing his job.  He stated that, so far, he 
had been able to continue working.  The diagnosis was 
degenerative arthritis of the left knee.  The examiner 
indicated that the veteran had degenerative arthritis in both 
knees and that he had no limping with walking.  The examiner 
remarked that the leg lengths of both of the veteran's legs 
were equal and that there was no alteration in his gait.  It 
was noted that there was no indication for chronic stress 
over the left knee secondary to the right knee condition.  
The examiner commented that "it [was] not likely that 
degenerative changes of the left knee [were] related to [the] 
service-connected right knee condition."  

A December 2004 treatment entry noted that the veteran was 
referred for evaluation of chondromalacia of the patellae.  
He reported that he was having an increase in pain in the 
right knee for the last month as well as discomfort in both 
knees for six months.  The examiner noted that the veteran 
presented with signs and symptoms of possible degenerative 
joint disease in both knees, right and left.  A subsequent 
December 2004 entry also referred to treatment for 
chondromalacia of the patellae.  

A March 2007 VA orthopedic examination report noted that the 
veteran's claims file was available and thoroughly reviewed 
along with an examination report dated in March 2004 and 
several orthopedic consultations and follow-ups.  The 
examiner discussed the veteran's service medical records in 
some detail.  The veteran reported that over the years, he 
continued to have problems with his right leg and that he had 
to start compensating and using his left leg.  He stated that 
he was required to stand for long periods of time at his work 
and that he also had to bend and squat.  He indicated that 
such activities irritated his right knee and that he had to 
rely on his left knee and left leg.  It was noted that the 
veteran denied any injury or surgery to his left knee.  He 
reported that his left knee started bothering him in the late 
1970s or early 1980s, and that it had progressively worsened 
in severity and frequency.  He stated that the pain behind 
his left knee was constant for the past five years and was a 
6 out of 10 in severity.  The diagnoses were early 
degenerative arthritis, left knee; early degenerative 
arthritis with loss of range of motion of the right knee; 
residual damage of the right knee; and evidence of a meniscal 
tear of the left knee, symptomatic.  The examiner commented 
that the veteran had narrowing of the joint space which 
suggested degenerative arthritis in both knees.  The examiner 
indicated that "it [was] less likely as not [that] the early 
degenerative arthritis in the left knee [was] caused by or 
the result of [the] service-connected right knee condition."  
The examiner remarked that the leg lengths in both of the 
veteran's legs were equal and that there was no muscle 
atrophy.  The examiner noted that his shoe wear was even and 
that there were no disturbances in gait.  The examiner 
indicated that there was no indication for chronic stress 
over the left knee secondary to the right knee condition.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the March 2007 VA orthopedic 
examination report noted that the veteran reported that he 
continued to have problems with his right leg and that he had 
to start compensating and using his left leg.  He also 
indicated that he had to stand for long periods at work and 
that he also had to bend and squat.  He stated that such 
activities irritated his right knee and that he had to rely 
on his left knee and left leg.  The veteran also stated that 
his left knee started bothering him in the late 1970s or 
early 1980s.  The Board observes that all of these 
statements, however, were nothing more than a recitation of 
the veteran's belief.  As such, they are not probative in 
linking any present left knee disability with service or with 
the veteran's service-connected right knee disability.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

The Board observes that the medical evidence does not suggest 
that the veteran's current left knee disability is related to 
his period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the veteran's current left knee disability 
began years after service, without relationship to any 
incident of service.  Additionally, the probative medical 
evidence fails to indicate that the veteran's current left 
knee disability was caused or worsened by his service-
connected right knee disability.  

As noted above, the first actual evidence of any left knee 
disability is in January 2003, decades after the veteran's 
period of service.  Additionally, in the March 2004 VA 
orthopedic examination report, the examiner specifically 
indicated that "it [was] not likely that degenerative 
changes of the left knee [were] related to [the] service-
connected right knee condition."  Further, in the March 2007 
VA orthopedic examination report, the examiner indicated, 
after a review of veteran's claims file, that "it [was] less 
likely as not [that] the early degenerative arthritis in the 
left knee [was] caused by or the result of [the] service-
connected right knee condition."  The examiner also provided 
a detailed rationale for his opinion.  The Board notes that 
there is simply no probative evidence of record indicating 
any relationship between the veteran's left knee disability 
and his period of service or his service-connected right knee 
disability.  

The veteran has alleged that his current left knee disability 
had its onset during his period of service or, more 
specifically, that it is related to his service-connected 
right knee disability.  As a layperson, however, the veteran 
is not competent to give a medical opinion on the diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the veteran's left knee disability began many years 
after his periods of service, was not caused by any incident 
of service, and is not proximately due to or the result of 
his service-connected right knee disability.  The Board 
concludes that neither direct nor secondary service 
connection for a left knee disability is warranted.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability, to include as 
secondary to a service-connected right knee disability, is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


